                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION


KAREN KREBS,

               Plaintiff,

      v.                                        Case No. 19-cv-634

MICHAEL GRAVELEY,

               Defendant.


DEFENDANT’S COMBINED BRIEF SUPPORTING HIS MOTION FOR
 SUMMARY JUDGMENT AND OPPOSING PLAINTIFF’S MOTION
               FOR SUMMARY JUDGMENT



                                  INTRODUCTION

      Plaintiff, a convicted sex offender, asserts that Wis. Stat. § 301.47(2)(a),

which prevents a sex offender from changing his or her name, violates her right

to free speech. 1 Plaintiff’s legal name is Kenneth Krebs, as it was at the time

of her conviction for sexually assaulting her own daughter. See Krebs v.

Schwartz, 212 Wis. 2d 127, 568 N.W.2d 26 (Ct. App. 1997). Because she is

transgender, Plaintiff wants to legally change her name to “Karen Krebs.”

However, because she fears prosecution by her district attorney, Defendant

Michael Gravely, she seeks declaratory relief that Wis. Stat. § 301.47(2)(a) is


      1   This brief uses female pronouns to respect Plaintiff Krebs’s gender identity.



          Case 2:19-cv-00634-JPS Filed 01/24/20 Page 1 of 31 Document 27
unconstitutional as applied to her and a permanent injunction against

Defendant barring prosecution.

      Krebs’s First Amendment claim fails for three reasons. First, Krebs’s

argument that the statute compels speech, and that makes it a content-based

regulation of speech subject to strict scrutiny, has no basis in law. Wisconsin

Stat. § 301.47(2)(a) controls conduct, not speech. Thus, because the First

Amendment is not implicated, its governmental purpose of preventing sex

offenders from disappearing into society where they may offend again, survives

rational basis review. Second, to the extent the statute implicates speech

incidentally, it is constitutional because it is content-neutral and narrowly

tailored to achieve the aforementioned purpose. Third, Krebs again has no

support for her novel theory that Wisconsin’s name-change procedure is a

limited public forum and Wis. Stat. § 301.47(2)(a) prevents her access to it. And

even it if were such a forum, the statute does not violate the First Amendment

because the restriction on Krebs’s speech is reasonable in light of the forum’s

purpose and not viewpoint discriminatory.

      Because there is no dispute of material fact, and, as a matter of law, Wis.

Stat. § 301.47(2)(a) is not unconstitutional as applied to Plaintiff Krebs,

Defendant Graveley is entitled to summary judgment.




                                       2
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 2 of 31 Document 27
                          STATEMENT OF FACTS

      Defendant hereby incorporates his responses to Plaintiff’s proposed

findings of fact, filed separately. And Defendant’s own proposed findings of fact

(“DPFOF”) in support of his motion for summary judgment (and in opposition

to Plaintiff’s motion for summary judgment), also filed separately, are

referenced throughout the Argument section of this brief.

                   SUMMARY JUDGMENT STANDARD

      Summary judgment is required when there is no genuine issue as to any

material fact and the moving party is entitled to a judgment as a matter of law.

Fed. R. Civ. P. 56. The party seeking summary judgment “always bears the

initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.”

Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986) (citation omitted).




                                        3
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 3 of 31 Document 27
                                 ARGUMENT

I.    Because Wis. Stat. § 301.47(2)(a) does not compel speech, the First
      Amendment is not implicated, and the law survives rational
      basis review.

      Krebs’s first argument in support of her summary judgment motion is a

wholly novel one: Wis. Stat. § 301.47(2)(a) is compelled speech because it forces

her to disclose and respond to a name that does not comport with who she is.

(Dkt. 22:16.) This, in turn, would require the Court to review the law under

strict scrutiny, which it would not survive as applied to her. (Dkt. 22:17.) This

compelled-speech claim fails because this state statute prohibiting a sex

offender from changing her legal name proscribes conduct, it does not compel

speech. As a result, the First Amendment is not implicated and Wis. Stat.

§ 301.47(2)(a) easily survives rational basis review.

      A.    Wisconsin Stat. § 301.47(2)(a) does not compel speech.

      The Supreme Court has classified “compelled expression [challenges] in

two categories of cases: true ‘compelled-speech’ cases, in which an individual is

obliged personally to express a message he disagrees with, imposed by the

government; and ‘compelled-subsidy’ cases, in which an individual is required

by the government to subsidize a message he disagrees with, expressed by a

private entity.” Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 557 (2005).

Krebs’s claim is neither.




                                       4
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 4 of 31 Document 27
            1.     Krebs’s argument fails for lack of legal authority.

      Krebs’s compelled-speech theory is a novel one and, unsurprisingly, has

no case law in support. This sinks her theory.

      The Seventh Circuit has repeatedly made it clear that arguments

without legal authority should be disregarded. See M.G. Skinner & Assocs. Ins.

Agency v. Norman-Spencer Agency, 845 F.3d 313, 321 (7th Cir. 2017)

(“Perfunctory and undeveloped arguments are waived, as are arguments

unsupported by legal authority.”); United States v. Bitterman, 320 F.3d 723,

727 n.1 (7th Cir. 2003) (“We will not entertain [defendant’s] half-hearted and

conclusory argument, as it lacks legal or factual support of any kind.”). Indeed,

“a litigant who fails to press a point by supporting it with pertinent authority,

or by showing why it is sound despite a lack of supporting authority, forfeits

the point.” Tyler v. Runyon, 70 F.3d 458, 464 (7th Cir. 1995).

      It makes no difference that the claim is a (supposed) constitutional one.

See United States v. Holm, 326 F.3d 872, 877 (7th Cir. 2003) (“We have

repeatedly warned that ‘perfunctory and undeveloped arguments, and

arguments that are unsupported by pertinent authority, are waived (even

where those arguments raise constitutional issues)’.”) (quoting United States

v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)). And “[i]t is not the obligation

of [the] court to research and construct the legal arguments open to parties,

especially when they are represented by counsel.” Beard v. Whitley Cty. REMC,


                                        5
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 5 of 31 Document 27
840 F.2d 405, 408–09 (7th Cir. 1988). This Court has explained that it is “under

no obligation to research and construct a plaintiff’s claims from whole cloth.”

Braun v. Abele, No. 15-CV-252-JPS, 2015 WL 3904960, at *4 (E.D. Wis. June

25, 2015).

      Here, Krebs devotes less than two pages to her argument that Wis. Stat.

§ 301.47(2)(a) compels her speech. And, notably, she cites no case law at all—

neither state nor federal, neither trial nor appellate court—supporting her

proposition that a state criminal statute prohibiting sex offenders from

changing their name compels speech. As to the decision she references as legal

background, Janus v. Am. Fed’n of State, Cty., and Mun. Emp., Council 31,

138 S. Ct. 2448 (2018), it is inapposite because it concerned a non-criminal

state law about subsidized compelled speech. Because of this complete absence

of legal authority in her favor, and the fact that Krebs is represented by

counsel, this Court has no duty to look for case law in support of her position,

or to construct and develop a compelled speech argument for her. For these

reasons, Krebs’s compelled speech argument can be disregarded, altogether,

and her motion denied.

             2.   Wisconsin Stat. § 301.47(2)(a) does not prohibit Krebs
                  from speaking.

      Krebs’s argument that Wis. Stat. § 301.47(2)(a) compels speech is also

unpersuasive. It does not prohibit her from speaking.



                                       6
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 6 of 31 Document 27
      Plaintiff does and may use the name “Karen” in arenas where she has

free speech rights. Krebs admits that she uses Karen for self-identity purposes.

(Dkt. 22:11–12.) Indeed, even the Wisconsin Department of Corrections (DOC),

which controls the sex offender registry with which Krebs must comply, does

not prevent her from identifying herself by the name Karen. The Director of

the Sex Offender Registry Programs testified that Krebs is free, despite Wis.

Stat. § 301.47(2)(a), to continue to identify herself as Karen. (DPFOF ¶ 3.)

Because “Karen Krebs” was registered as an alias by Plaintiff before enactment

of Wis. Stat. § 301.47(2)(a), she does not violate the law by going about her life

as “Karen Krebs.” (Dkt. 23 ¶ 22, 32; DPFOF ¶ 3.) And Krebs may tell other

persons that while her legal name is “Kenneth,” she prefers to call herself

“Karen” and ask others to call her that name, too. (Dkt. 23 ¶ 22; DPFOF ¶ 3.)

Moreover, Krebs even filed this lawsuit under “Karen” without objection.

      Krebs is free to use the name “Karen” in places in which she is entitled

to free speech. Wisconsin Stat. § 301.47(2)(a) does not prohibit her speech.

            3.    Wisconsin Stat. § 301.47(2)(a) does not compel Krebs
                  to speak.

      Wisconsin Stat. § 341.07(2)(a) also does not compel Krebs to speak.

Compelled speech jurisprudence does not support Krebs’s theory.

      The decisions finding that speech is compelled are not at all similar to

this case. For instance, Wis. Stat. § 301.47(2)(a) does not require Krebs



                                        7
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 7 of 31 Document 27
to communicate a government message. See, e.g.,           Wooley v. Maynard,

430 U.S. 705 (1977) (holding that New Hampshire could not require motorists

to display state motto “Live Free or Die” on license plate); West Va. State Bd.

of Ed. v. Barnette, 319 U.S. 624 (1943) (holding that West Virginia could not

require schoolchildren to recite the Pledge of Allegiance or salute the flag). It

does not require Krebs to endorse another speaker’s message. See, e.g., Hurley

v. Irish–American Gay, Lesbian and Bisexual Group of Boston, Inc.,

515 U.S. 557, 566 (1995) (holding that state law cannot require a parade to

include a group whose message the parade’s organizer does not wish to

send). And Wis. Stat. § 301.47(2)(a) does not compel Krebs to provide

financial support to fund speech with which she disagrees. See, e.g., Janus,

138 S. Ct. 2448 (2018) (holding that public employees could not be forced pay

union dues toward collective bargaining without consent).

      Krebs nonetheless argues for compelled speech because, at times, she is

forced to disclose her legal name, such as on forms and her government ID.

(Dkt. 22:16–17.) She claims that she is being forced to communicate

information about her identity and herself “that is false and to which she

strongly objects.” (Dkt. 22:17.) Krebs also claims that Wis. Stat. § 301.47(2)(a)

forces her to “explain that she is transgender,” which causes “embarrassing

and uncomfortable conversations with strangers.” (Dkt. 22:17.) There are three

problems with these arguments.


                                       8
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 8 of 31 Document 27
      First, as explained above, Krebs was the one, not the State, who began

using “Kenneth” in the first instance. (Dkt. 23 ¶ 24.) One’s legal name

identifies a person for legal, administrative, or other official purposes. Krebs,

of course, used her legal name, in speech and paperwork, prior to her criminal

conviction. (Dkt. 23 ¶ 24.) Second, providing her legal name when applying for

governmental benefits and entering a building that requires a government ID

are not mandated by Wis. Stat. § 301.47(2)(a). Same goes for prospective

employers, banks, and medical providers. Other rules so require; it is not Wis.

Stat. § 301.47(2) that mandates disclosure. See supra I.A.4. Third, Wis. Stat.

§ 301.47(2)(a) does not compel Krebs to disclose her transgender status to

strangers. That is Krebs’s choice. Thus, Wis. Stat. § 301.47(2)(a) is not the

thing that “[m]andat[es] speech that a speaker would not otherwise make.”

Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 795 (1988).

      On its face, Wis. Stat. § 301.47(2)(a) does not mandate any speech and,

therefore, it does not compel Krebs to speak.

            4.    Wisconsin Stat. § 301.47(2)(a) regulates conduct, not
                  speech.

      Far from compelling speech, the statute prohibits an action: prohibiting

all sex offenders from changing their name. This law therefore regulates

conduct; it does not compel speech.




                                        9
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 9 of 31 Document 27
      “In most cases, the government may regulate conduct without regard to

the First Amendment because most conduct carries no expressive meaning of

First Amendment significance.” Schultz v. City of Cumberland, 228 F.3d 831,

841 (7th Cir. 2000).

      One Supreme Court decision illustrates this regulation of conduct. In

Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47 (2006),

the Supreme Court upheld the Solomon Amendment, a federal law requiring

law schools receiving federal funds to allow military recruiters on campus.

Some law schools did not agree with the military’s treatment of gay enlistees,

so they claimed that the law compelled speech with which they disagreed.

Rumsfeld, 547 U.S. at 62. The Court rejected the argument, holding that

“[t]here is nothing in this case approaching a Government-mandated pledge or

motto that the school must endorse.” Id. The Court also explained that “[t]he

Solomon Amendment, unlike the laws at issue in those cases, does not dictate

the content of the speech at all.” Id. (emphasis added). Finally, speech was “only

‘compelled’ if, and to the extent, the school provides such speech for other

recruiters.” Id.

      Here, Wis. Stat. § 341.07(2)(a) applies only by virtue of Krebs’s criminal

conduct. Convicted sex-offenders like Krebs, solely by virtue of their sex-based

crime, are the only group affected by the statute. The law prohibits a convicted

sex-offender from disappearing into the community by changing her name and


                                       10
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 10 of 31 Document 27
assuming a new legal identity. The law was enacted to prohibit this kind of

conduct. (DPFOF ¶ 4; Dec. of Counsel, Ex. B.) Further, as explained above,

Krebs’s use of the name “Kenneth” is only “compelled” if she chooses to apply

for a bank loan, obtain a government issued ID, etc. Like the Solomon

Amendment, Wis. Stat. § 341.07(2)(a) on its face does not direct Krebs to speak

at all, much less mandate content.

            5.    A sex offender changing one’s name is not inherently
                  expressive conduct.

      Although Wis. Stat. § 341.07(2)(a) does not impermissibly regulate

speech, Krebs argues that the expressive nature of the conduct regulated

brings that conduct within the First Amendment’s protection. (Dkt. 22:12.) She

is wrong.

      In United States v. O’Brien, 391 U.S. 367, 376 (1968), the Supreme Court

recognized that some forms of “symbolic speech” deserved First Amendment

protection. But the Court did not agree that “conduct can be labeled ‘speech’

whenever the person engaging in the conduct intends thereby to express an

idea.” Id. Instead, subsequently in Texas v. Johnson, 491 U.S. 397, 406 (1989),

the Court extended First Amendment protection only to conduct that is

inherently expressive. In Johnson, flag burning was “sufficiently expressive to

warrant First Amendment protection.” Rumsfeld, 547 U.S. at 66; see also

Schulz, 228 F.3d at 841. Here, the conduct proscribed by the state statute—a



                                      11
      Case 2:19-cv-00634-JPS Filed 01/24/20 Page 11 of 31 Document 27
sex offender changing her name—is wholly unlike flag burning; it is not

“inherently expressive” conduct. And, just as Krebs cites no legal authority

that a statute prohibiting a sex offender from changing her name is compelled

speech, she also cites no legal authority that a sex offender changing her name

is inherently expressive conduct.2

      In sum, a sex offender’s changing his or her name is not inherently

expressive conduct. Nor does it compel speech. Wisconsin Stat. § 301.47(2)(a)

does not implicate the First Amendment.

      B.       Wisconsin Stat. § 301.47(2)(a) survives rational basis
               review.

       Because Wis. Stat. § 301.47(2)(a) does not implicate the First

Amendment, the corresponding levels of scrutiny are not warranted.3 Although

Krebs does not argue that the statute survives rational basis review, for the

sake of completeness, Defendant will show that it does.

      Under the rational basis standard, “a law avoids constitutional scrutiny

as long as it bears a rational relationship to a legitimate government interest.”



      2To the extent the statute implicates Krebs’s speech, it is incidental to conduct.
This argument is addresses is section II.

      3  The Seventh Circuit explained that “[r]ational basis review . . . is not a level
of scrutiny under the First Amendment but merely the residual level of scrutiny that
courts apply to all laws not involving a suspect class or infringing a fundamental
right.” See Wis. Educ. Ass’n Council v. Walker, 705 F.3d 640, 657 n.12 (7th Cir.
2013) (citing Ezell v. City of Chi., 651 F.3d 684, 701 (7th Cir. 2011)).


                                           12
          Case 2:19-cv-00634-JPS Filed 01/24/20 Page 12 of 31 Document 27
Wis. Educ. Ass’n Council v. Walker, 705 F.3d 640, 653 (7th Cir. 2013). The state

is not required to “actually articulate” the law’s purpose or “produce evidence

to sustain the rationality” of the classification. Id. (quoting Heller, 509 U.S.

at 320.) On the contrary, “the law is presumed constitutional.” Id. “This basis

need not be in the record so long as it finds ‘some footing in the realities of the

subject addressed by the legislation.’” Id. (citing Heller, 509 U.S. at 321).

      The purposes of Wis. Stat. § 301.47(2)(a) are: [1] to prohibit sex offenders

from remaining “anonymous” in the community, [2] to allow the crime victim

to track the whereabouts of the person who committed an offense against him

or her; and [3] to allow law enforcement to determine whether the person is

required to register as a sex offender. Put another way, Wisconsin has an

interest in preventing sex offenders from concealing their convictions by

assuming new names, thereby allowing their victims, the public, and law

enforcement to know their whereabouts. Wisconsin Stat. § 301.47(2)(a) fulfills

those purposes. If a sex offender were allowed to change his or her name to one

different than the one convicted under, he or she could avoid monitoring and

detection by the victim, public, and law enforcement, thereby making the

public less safe.

      Krebs points to the fact that, in her case, DOC already has “Karen Krebs”

as an alias on record, so any search on the sex offender registry website for

that name will already locate her. (Dkt. 22:9, 14–15.) Krebs thus contends that


                                        13
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 13 of 31 Document 27
it is not rational to prevent her from changing her name to one already on the

registry. Krebs’s as-applied argument is enticing at first blush, but upon

further review it is far too limited, as it only focuses on Wis. Stat.

§ 301.47(2)(a)’s relationship with the public-facing website aspect of the sex

offender registry. That is, Krebs’s as-applied argument assumes that the

statute cannot exist without the sex offender registry or its public website. She

is wrong.

      Although one of its purposes was closing a loophole in the sex offender

registry, Wis. Stat. § 301.47(2)(a) makes no reference to the sex offender

registry on its face. The specific law Krebs challenges simply makes it a crime

for a sex offender to change his or her name. It has a purpose separate and

distinct from the registry: preventing the convicted sex offender from

disappearing into society by adopting a new legal name and thereby preventing

both victim and law enforcement from monitoring his or her whereabouts in

society. Despite Krebs’s focus on the statute’s connection to the sex offender

registry, she does not address this lack of express connection in Wis. Stat.

§ 301.47(2)(a)’s text.

      Moreover, Krebs’s focus on the public-facing website aspect of the sex

offender registry is also shortsighted. That particular website is but one

component of the registry. (DPFOF ¶ 8.) It is one tool of many used in educating

and informing the public and law enforcement about sex offenders in the


                                       14
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 14 of 31 Document 27
community. (DPFOF ¶ 8.) DOC provides presentations and training to the

public and law enforcement. (DPFOF ¶ 11.) And law enforcement will use

targeted and community notification mechanisms about a sex offender in the

community, such as specific communication to youth-based organizations and

more general door-to-door fliers. (DPFOF ¶ 10.) Nor can Krebs reasonably

argue that every single member of the public knows about or uses the public-

facing sex offender registry website. It is rational to assume that certain

members of society are not Internet-savvy and cannot or do not use this website

to track the whereabouts of convicted sex offenders. For those persons, Plaintiff

is only known as “Kenneth Krebs,” the individual convicted of sexually

assaulting her daughter. Therefore, if Plaintiff were to be able to change her

name to “Karen Krebs,” “Kenneth Krebs”—the convicted sex offender—would

no longer exist. Wisconsin Stat. § 301.47(2)(a) protects the public from this

possibility, regardless of what the public-facing sex offender registry website

may show.

      Krebs’s next argument that Wis. Stat. § 301.47(2)(a) makes the public

less safe by undermining Wisconsin’s important interests is unpersuasive.

(Dkt. 22:19–20.) While it is true that, if Krebs were to report to DOC that other

people were calling her by a name not listed as an alias on record, DOC would

not add that name, it is not because of Wis. Stat. § 301.47(2)(a). Instead, it is

because of Wis. Stat. § 301.47(2)(b), which prohibits a registered sex offender


                                       15
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 15 of 31 Document 27
from “[i]dentifying himself or herself by a name unless the name is one by

which the person is identified with the department” on the registry. Likely

because such a scenario implicates the speech of other people, not Krebs,

Plaintiff has expressly acknowledged that she does not challenge the

constitutionality of that provision. (See Dkt. 22:7–8 n.4.) Regardless, DOC

informs a sex offender in this scenario that he or she cannot use this alias and

should tell others to stop using it.

      Wisconsin’s interest in allowing the victim, law enforcement, and public

to be aware of the whereabouts of a sex offender like Krebs is certainly rational,

and this purpose is achieved by preventing her from concealing her identity

through a name change. Therefore, Wis. Stat. § 301.47(2)(a) survives rational

basis review as applied to Plaintiff Krebs.

      C.    Wisconsin Stat. § 301.47(2)(a) does                  not    warrant
            intermediate First Amendment scrutiny.

      Krebs argues that Wis. Stat. § 301.47(2)(a) fails a lesser level of First

Amendment scrutiny. (Dkt. 22:25–26.) But there is no reason to review the

statute under this intermediate level of scrutiny because it does not apply to

this case in the first place. Krebs cites in support only an inapposite Supreme

Court decision, McCutcheon v. FEC, 572 U.S. 185 (2014). McCutcheon is a

campaign financing case, not a compelled speech case. In fact, McCutcheon

does not even discuss compelled speech at all. Also, the intermediate level of



                                       16
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 16 of 31 Document 27
scrutiny from McCutcheon that Krebs cites (Dkt. 22:25), quotes another

inapposite case, Bd. of Trustees of State Univ. of New York v. Fox, 492 U.S. 469

(1989). Fox is a case about commercial speech, not compelled speech. Fox,

492 U.S. at 476–77. As the Supreme Court explained in Janus, “Our free

speech cases have identified ‘levels of scrutiny’ to be applied in different

contexts . . . .” 138 S. Ct. at 2464. Krebs has not shown that this intermediate

level of scrutiny applies in this context or would apply even if this were a true

compelled speech case.4

                                       ****

      Defendant Gravely is entitled to summary judgment because Krebs’s

First Amendment speech claim has no basis in First Amendment precedent.

Further, the First Amendment is not implicated because Wis. Stat.

§ 301.47(2)(a) is not compelled speech and does not regulate inherently

expressive conduct. The law survives rational basis review, the proper level of

scrutiny. This Court’s analysis ends here and it can enter summary judgment

in Defendant’s favor.




      4 To the extent the First Amendment is applicable, it survives the only
applicable standard of review—the O’Brien standard of review, as explained below.
See supra sec. II.

                                        17
          Case 2:19-cv-00634-JPS Filed 01/24/20 Page 17 of 31 Document 27
II.   Even assuming Wis. Stat. § 301.47(2)(a) implicates the First
      Amendment by regulating conduct with an incidental burden on
      expression, it meets the O’Brien standard of review.

      Even if Wis. Stat. § 301.47(2)(a) implicates the First Amendment,

assuming the law regulates non-speech conduct and imposes an incidental

burden on expression, it does not violate it. If such a statute is content-neutral,

it “need only satisfy the ‘less stringent’ standard from O’Brien for evaluating

restrictions on symbolic speech.” City of Erie v. Pap’s A.M., 529 U.S. 277, 289

(2000) (citation omitted). Wisconsin Stat. § 301.47(2)(a) survives the O’Brien

standard.

      A.    Wisconsin Stat. § 301.47(2)(a) is content-neutral.

      “Government regulation of speech is content based if a law applies to

particular speech because of the topic discussed or the idea or message

expressed.” Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2227 (2015).

Determining whether a law is content-neutral is a two-step inquiry. First,

courts, using a “commonsense meaning of the phrase ‘content based,’” consider

“whether a regulation of speech ‘on its face’ draws distinctions based on the

message a speaker conveys.” Id. If the regulation is content-neutral on its face,

a law can still be considered content-based if the law cannot be “justified

without reference to the content of the regulated speech” or if the law was

adopted because of the government’s disagreement with the message the




                                        18
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 18 of 31 Document 27
speech conveys. Id. (citation omitted). This second step then looks “to the law’s

justification or purpose.” Id. at 2228.

            1.     Wisconsin Stat. § 301.47(2)(a) is content-neutral on its
                   face.

      First, Wis. Stat. § 301.47(2)(a) is content-neutral on its face. In Reed, the

Court considered a town ordinance regulating the posting of signs in the town.

This ordinance treated signs differently based on the sign’s purpose and

message. For example, it allowed signs with political messages to be posted for

a longer period of time and in larger spaces than signs advertising the date and

location of a church service. Id. at 2224–25. By expressly discriminating based

upon the content of the sign, the Court held that the ordinance was a content-

based restriction on speech. Id. at 2227.

      In addition to the ordinance in Reed, the Supreme Court has held a law

prohibiting the sale of “violent” video games to minors to be content-based,

see Brown v. Entertainment Merchants Ass’n, 564 U.S. 786 (2011), as well as a

law criminalizing the creation, possession, or sale of a depiction of animal

cruelty, see U.S. v. Stevens, 559 U.S. 460, 468 (2010). As in Reed, these content-

based regulations all expressly discriminated against particular content based

upon the message.

      Here, Wis. Stat. § 301.47(2)(a) is content-neutral on its face. Unlike the

ordinance in Reed, the violent video game prohibition in Brown, and the law



                                          19
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 19 of 31 Document 27
criminalizing content depicting animal cruelty in Stevens, Wis. Stat.

§ 301.47(2)(a) does not discriminate based upon the content of a particular

message. On its face, using the Supreme Court’s “common sense” approach in

Reed, Wis. Stat. § 301.47(2)(a) is content-neutral because the prohibition on

name change applies to all convicted sex offenders regardless of any particular

message.

      Because Wis. Stat. § 301.47(2)(a) is content-neutral on its face, this Court

must consider, under the second step of the content-neutral analysis in Reed,

whether the law is also content-neutral because it serves purposes unrelated

to controlling speech.

            2.    Wisconsin Stat. § 301.47(2)(a) is also content-neutral
                  because it serves purposes unrelated to controlling
                  speech.

      The Legislature’s purpose in enacting Wis. Stat. § 301.47(2)(a) is

unrelated to controlling speech. On this point, the Supreme Court explained,

“[t]he government’s purpose is the controlling consideration. A regulation that

serves purposes unrelated to the content of expression is deemed neutral, even

if it has an incidental effect on some speakers but not others.” Ward v. Rock

Against Racism, 491 U.S. 781, 791 (1989).

      In Ward, a concert organizer for Rock Against Racism challenged a New

York City regulation requiring bands performing at a bandshell in Central

Park to use the city’s sound equipment and a sound engineer provided by the


                                       20
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 20 of 31 Document 27
city. 491 U.S. at 784. The ordinance was designed to control the noise level to

provide sufficient but not excessively-loud sound to accommodate others in

and around Central Park desiring less noise. Id. at 786–87. The Court noted

that the city’s justification for the ordinance was “to control noise levels at

bandshell events” while “avoid[ing] undue intrusion into residential areas and

other areas of the park.” Id. at 792. Thus, the regulation “has nothing to do

with content.” Id. (citation omitted).

      Like the ordinance in Ward, a review of the Legislature’s purpose in

enacting Wis. Stat. § 301.47(2)(a) shows that it has nothing to do with content.

Rather, Wis. Stat. § 301.47(2)(a) was enacted as a corollary to the sex offender

registry. That law, Wis. Stat. § 301.45, requires sex offenders to register but

it does not prevent them from legally changing their names to circumvent that

law. Wisconsin Stat. § 301.47(2)(a) fills that void. Absent such a law, convicted

sex offenders could circumvent the registry and disappear into the community

by simply changing their legal name, depriving their victims, the public, and

law enforcement of their whereabouts. In fact, the State estimated that Wis.

Stat. § 301.47(2)(a) would prevent, on average, five convicted sex offenders

from legally changing their names every year. (DPFOF ¶ 6.) Filling this gap

to protect the public and assist law enforcement was the law’s purpose. This

purpose is entirely unrelated to speech content, so the law is content-neutral.




                                         21
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 21 of 31 Document 27
Indeed, Krebs concedes this point. (Dkt. 22:24 (“[T]he statute’s restrictions are

not directly aimed at suppressing speech.”).)

      B.     Wisconsin Stat. § 301.47(2)(a) satisfies the O’Brien test as it
             promotes a substantial government interest that would be
             achieved less effectively absent the law.

      Having established that the Wis. Stat. § 301.47(2)(a) is content-neutral,

it is subject to review under the test first established in O’Brien. And it passes

this test.

      In O’Brien, the Supreme Court considered whether a federal statute that

criminalized the destruction of draft cards violated O’Brien’s First Amendment

right to express himself, when he burned his draft card in protest of the

Vietnam War. After determining that the law was content-neutral on its face,

the Court said that it has historically “held that when ‘speech’ and ‘nonspeech’

elements are combined in the same course of conduct, a sufficiently important

governmental interest in regulating the nonspeech element can justify

incidental limitations on First Amendment freedoms.” O’Brien, 391 U.S.

at 376. The Court then crafted a four-part test to evaluate content-neutral laws

that incidentally infringe on First Amendment rights. Such a law is

constitutional if it: (1) is within the government’s constitutional power; (2)

furthers an important or substantial governmental interest; (3) if the

governmental interest is unrelated to the suppression of free expression; and,




                                       22
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 22 of 31 Document 27
(4) if the incidental restriction on alleged First Amendment freedoms is no

greater than is essential to the furtherance of that interest. Id.

      Wisconsin Stat. § 301.47(2)(a) is constitutional under O’Brien. As to the

four O’Brien factors, Krebs concedes that Wisconsin meets the first and third

elements. (Dkt. 22:24.) As for the other two elements, Wis. Stat. § 301.47(2)(a)

satisfies those as well.

            1.     Wisconsin Stat. § 301.47(2)(a) furthers an important or
                   substantial government interest.

      Wisconsin Stat. § 301.47(2)(a) furthers an important or substantial

government interest: protecting society from convicted sex offenders.

      The Supreme Court has said that sex offenders pose unique concerns for

the public and state governments. “Sex offenders are a serious threat in this

Nation. . . . When convicted sex offenders reenter society, they are much more

likely than any other type of offender to be rearrested for a new rape or sexual

assault.” McKune v. Lile, 536 U.S. 24, 33 (2002). In a case upholding the

constitutionality of a state’s sex offender registry law, the Court wrote,

“Empirical research on child molesters, for instance, has shown that,

“[c]ontrary to conventional wisdom, most reoffenses do not occur within the

first several years after release,” but may occur “as late as 20 years following

release.” Smith v. Doe, 538 U.S. 84, 104 (2003).




                                       23
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 23 of 31 Document 27
      As these cases illustrate, Wisconsin has a substantial interest in keeping

track of convicted sex offenders by ensuring they live by the legal name under

which they were convicted under. Wisconsin Stat. § 301.47(2)(a) furthers that

important governmental interest. Indeed, prior to the enactment of Wis. Stat.

§ 301.47(2)(a), the Waukesha Police Department encountered a convicted sex

offender who had legally changed his name to avoid the registry. (DPFOF ¶ 5.)

            2.     Wisconsin Stat. § 301.47(2)(a) is no greater than is
                   essential to the furtherance of that interest.

      In addition to furthering the important or substantial government

interest in protecting the public from convicted sex offenders, Wis. Stat.

§ 301.47(2)(a) is no greater than is essential to the furtherance of that interest.

      Krebs argues that that the law is too broadly crafted as to her because

“Karen” is already listed as an alias and that simply registering aliases on the

sex offender registry will accomplish the same interest. (Dkt. 22:20.) This

argument misses the mark because a content-neutral law survives review

under O’Brien based upon its general applicability, without regard to Krebs’s

particular circumstances. “The First Amendment does not bar application of a

neutral regulation that incidentally burdens speech merely because a party

contends that allowing an exception in the particular case will not threaten

important government interests.” United States v. Albertini, 472 U.S. 675, 688

(1985) (emphasis added).



                                        24
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 24 of 31 Document 27
      In Albertini, the Court considered a challenge to a content-neutral

federal law that made it a criminal offense to enter onto a military base after

having been removed or ordered not to reenter (bar order). Id. at 677. Albertini,

who had previously received a bar order, was convicted after reentering a base

to protest. Id. at 678. On appeal, he argued that the law violated his right to

free speech. Under the O’Brien factors, he argued that the law was not

sufficiently narrow and offered narrower alternatives. Id. at 689. However,

such alternatives, the Court explained, “misapprehend” the O’Brien standard.

Id. at 688. Instead, “[r]egulations that burden speech incidentally . . . must be

evaluated in terms of their general effect. Nor are such regulations invalid

simply because there is some imaginable alternative that might be less

burdensome on speech.” Id. at 689–90. Rather, “an incidental burden on speech

is no greater than is essential, and therefore is permissible under O’Brien, so

long as the neutral regulation promotes a substantial governmental interest

that would be achieved less effectively absent the regulation.” Id. at 689.

      Here, Wis. Stat. § 301.47(2)(a) is no greater than essential because the

government’s    substantial   interest    in   preventing   sex   offenders   from

disappearing into the community would be achieved less effectively absent the

law. As noted above, law enforcement had encountered a convicted sex offender

who had legally changed his name precisely to avoid the registry and disappear

into the community. Further, the Wisconsin Department of Health and Family


                                         25
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 25 of 31 Document 27
Services estimated that the law would prevent, on average, five convicted sex-

offenders in Wisconsin each year from doing the same thing.

       Wisconsin Stat. § 301.47(2)(a) thus satisfies O’Brien review and is

therefore constitutional.

III.   The State’s name change process is not a limited public forum,
       but even if it were, Wis. Stat. § 301.47(2)(a) is a reasonable
       restriction in light of the forum’s purpose and does not
       constitute viewpoint discrimination.

       Krebs   alternatively   argues   that   Wis.   Stat.   §   301.47(2)(a)   is

unconstitutional “because the state has created a limited public forum for self-

expression through government-authorized name changes, and the restrictions

it imposes are not reasonable in light of the purposes of the forum it has

created.” (Dkt. 22:20.) This argument is wholly without merit.

       As the only case cited in support of this argument, Krebs relies upon

Rosenberger v. Rector and Visitors of the Univ. of Virginia, 515 U.S. 819 (1995),

for the proposition that “not all limited public forums are physical places.”

(Dkt. 22:21.) Kreb’s reliance on Rosenberger is misplaced.

       In Rosenberger, the University of Virginia created a program designed to

encourage extracurricular student activities by establishing a student

activities fund (“SAF”) to pay for publication expenses of qualifying student

groups. Rosenberger, 515 U.S. at 823–24. But the SAF expressly excluded

groups engaged in “religious activities” from seeking SAF payment. Id. at 825.



                                        26
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 26 of 31 Document 27
When a Christian group sought payment for the expenses of publishing its

Christian magazine, the University denied the request under the “religious

activities” exception. Id. at 827.

      The Supreme Court held that the University had created a

“metaphysical” limited public forum when it created a fund to encourage

private speech. Id. at 830. In doing so, the Court said stated that, under the

First Amendment, the “government regulation may not favor one speaker over

another.” Id. at 828. This form of viewpoint discrimination is prohibited “even

when the limited public forum is one of [the government’s] own creation.”

Id. at 829. In excluding religious activities, the University had impermissibly

engaged in viewpoint discrimination in the limited public forum it created.

Central to the Court’s holding, however, was that the University chose to

“expend[ ] funds to encourage a diversity of views from private speakers.”

Id. at 834.

      By enacting Wis. Stat. § 786.36—the state-sanctioned process by which

one may change his or her legal name, Wisconsin has not created a

metaphysical limited public forum because the law does not encourage or

subsidize private speech like the SAF fund did in Rosenberger. Rather, the

statute sets forth the proper procedures for obtaining a legal name change.

And, notably, Krebs has submitted no legal authority for the proposition that




                                      27
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 27 of 31 Document 27
a state’s name change procedure is a limited public forum under First

Amendment jurisprudence.

      Even assuming for the moment Wisconsin’s name change process is a

limited public forum, Rosenberger still does not help Krebs for two reasons.

One, unlike the SAF that discriminated based upon whether the viewpoint was

religious or secular, Wis. Stat. § 786.36 is completely neutral. Two, to the

extent there is any authority for grafting a separate law onto a different law’s

limited public forum, Wis. Stat. § 301.47(2)(a) has nothing to do with viewpoint

discrimination. The SAF guidelines in Rosenberg failed because “[t]he

viewpoint discrimination inherent in the University’s regulation required

public officials to scan and interpret student publications to discern their

underlying philosophic assumptions respecting religious theory and belief.”

Id. at 845. By contrast, Wis. Stat. § 301.47(2)(a) requires no such viewpoint

discrimination. It applies to all convicted sex offenders without regard to any

particular viewpoint. In short, Rosenberger is inapplicable.

      Rosenberger aside, the relevant question is whether the law encourages

speech and then discriminates based upon particular viewpoints. Krebs offers

no authority to support her argument that it does. And for the reasons

discussed above, Wis. Stat. § 301.47(2)(a) neither encourages speech nor

discriminates based upon the viewpoint of the speaker, as the SAF did in

Rosenberger. Krebs’s limited public forum theory is unpersuasive.


                                      28
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 28 of 31 Document 27
IV.   Krebs is not entitled to a permanent injunction.

      While the Court should grant summary judgment to Defendant, in the

event it does not, the question of remedy must be decided. Krebs seeks

declaratory and permanent injunctive relief. (Dkt. 1:4–5; 22:22–24.) Her

request for a permanent injunction should be rejected.

      A permanent injunction is an “extraordinary remedy” whereby a court

“directs the conduct of a party . . . with the backing of its full coercive powers.”

Nken v. Holder, 556 U.S. 418, 428 (2009) (citation omitted). However, the

Supreme Court has repeatedly observed that the issuance of declaratory relief

should have a strong deterrent effect rendering more coercive remedies

unnecessary. See, e.g., Wooley v. Maynard, 430 U.S. 705, 710–14 (1977); Doran

v. Salem Inn Inc., 422 U.S. 922, 931 (1975); Perez v. Ledesma, 401 U.S. 82,

124–26 (1971) (Brennan, J., concurring). When a declaratory judgment is

ordered, the defendant’s obligation to comply with that order is established,

and “adding an injunction to the mix does little more than enjoin the defendant

to obey the law, a practice [the Seventh Circuit] ha[s] criticized.” United States

v. P.H. Glatfelter Co., 768 F.3d 662, 682 (7th Cir. 2014).

      For this reason, the Seventh Circuit favors declarations over injunctions.

Badger Catholic, Inc. v. Walsh, 620 F.3d 775, 782 (7th Cir. 2010) (citing Horne

v. Flores, 557 U.S. 433 (2009) (discouraging the use of regulatory injunctions




                                        29
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 29 of 31 Document 27
in litigation against parts of state government)). The decision to grant

declaratory relief over injunctive relief is a discretionary one. Id.

      Here, Krebs seeks declaratory relief as a remedy. This is sufficient.

Defendant already understands that his office would have to conform its

conduct to any declaratory judgment that Wis. Stat. § 341.47(2)(a) as applied

to Krebs is unconstitutional. Id. And Krebs has not explained—through

evidence or argument—why a permanent injunction is necessary if a

declaration is issued. Indeed, Krebs proposed no evidence that she is under

imminent threat of prosecution or that one is underway. In short, Krebs has

not shown that this Court must issue a permanent injunction against a

Wisconsin district attorney when a declaratory judgment will suffice.

      For these reasons, Defendant respectfully urges that the Court, only if it

grants Krebs summary judgment, deny her request for a permanent injunction

and only issue a declaratory judgment. 5




      5 Defendant’s argument in Section IV can support his positions that (1) Krebs
has not established the third of four factors for a preliminary injunction (see
Dkt. 22:26), that is, the balance of hardships does not weigh in her favor, or (2) if
Krebs fulfills the four factors, this Court should exercise its discretion and deny the
request for injunctive relief.

                                          30
          Case 2:19-cv-00634-JPS Filed 01/24/20 Page 30 of 31 Document 27
                             CONCLUSION

     Defendant respectfully asks this Court to grant his motion for summary

judgment and deny Plaintiff’s motion for summary judgment, and to enter

judgment in his favor.

     Dated this 24th day of January, 2020.

                                  Respectfully submitted,

                                  JOSHUA L. KAUL
                                  Attorney General of Wisconsin

                                  Electronically signed by:

                                  s/ Steven C. Kilpatrick
                                  STEVEN C. KILPATRICK
                                  Assistant Attorney General
                                  State Bar #1025452

                                  MICHAEL D. MORRIS
                                  Assistant Attorney General
                                  State Bar #1112934

                                  Attorneys for Michael Graveley

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (Kilpatrick)
(608) 266-3936 (Morris)
(608) 267-2223 (Fax)
kilpatricksc@doj.state.wi.us
morrismd@doj.state.wi.us




                                    31
      Case 2:19-cv-00634-JPS Filed 01/24/20 Page 31 of 31 Document 27
